DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          OLIVA SANCHEZ,
                             Appellant,

                                    v.

 MICHAEL E. O'CONNOR, ESQUIRE, Individually; MORGAN CARRAT
     and O'CONNOR, P.A., a Florida Professional Association,
                          Appellees.

                              No. 4D19-3222

                          [February 10, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. 17-18160 CACE
(12).

   Barry S. Franklin and Olivia Retenauer of Barry S. Franklin &
Associates, P.A., Aventura, for appellant.

  Alyssa M. Reiter of Wicker Smith O'Hara McCoy & Ford, P.A., Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed. See Silvestrone v. Edell, 721 So. 2d 1173 (Fla. 1998).

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.